Order unanimously reversed on the law without costs and motion denied. Memorandum: The Court of Claims, without stating reasons for its decision, granted claimants’ application *916for permission to file a late notice of claim. We reverse. The statutory factors enunciated in Court of Claims Act § 10 (6) preclude granting the relief requested (Gatti v State of New York, 90 AD2d 840). Claimant provides no excuse for his six-month delay in filing a notice of claim. Further, there is no evidence that the State or the Thruway Authority had either notice of the essential facts constituting the claim or an opportunity to investigate the alleged accident. Additionally, the State would be prejudiced by this delay because of the changing nature of the construction site where claimant was injured. Claimant provides only bare factual allegations to support his potentially meritorious claim against the State for violating the provisions of the New York State Labor Law. Finally, claimant has a partial alternate remedy through workers’ compensation. (Appeal from order of Court of Claims, NeMoyer, J. — late notice of claim.) Present — Doerr, J. P., Boomer, Green and Lawton, JJ.